Slip Op. 99-86

             UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
___________________________________
                                    :
TRANSCOM, INC.,                    :
                                    :
                    Plaintiff,      :
                                    :
L & S BEARING COMPANY,             :
                                    :
          Plaintiff-Intervenor,    :
                                    :
     v.                             :   Court No. 97-01-00037
                                    :
UNITED STATES,                      :
                                    :
                    Defendant,      :
                                    :
THE TIMKEN COMPANY,                :
                                    :
          Defendant-Intervenor.    :
___________________________________:


                                O R D E R

     In accordance with the decision (June 16, 1999) and mandate

(Aug. 9, 1999) of the United States Court of Appeals for the

Federal Circuit, Appeal No. 98-1401, it is hereby


     ORDERED that the judgment and order of this Court in Transcom,

Inc. v. United States, 22 CIT __, 5 F. Supp. 2d 984 (1998), is

vacated; and it is further


     ORDERED that this case is remanded to the United States

Department   of   Commerce,     International   Trade   Administration
Court No. 97-01-00037                                       Page 2

(“Commerce”), to refund to Transcom, Inc. antidumping duty deposits

made in excess of the 2.96% “all others” rate established in the

initial investigation on tapered roller bearings (“TRBs”) that it

obtained from unnamed exporters of TRBs from the People’s Republic

of China during the fourth, fifth and sixth administrative reviews

of the antidumping duty order.



                                    ______________________________
                                         NICHOLAS TSOUCALAS
                                            SENIOR JUDGE



Dated:    August 20, 1999
          New York, New York